                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:17-CV-171-BO

JUDSON WITHAM,                                 )
                                Plaintiff,     )
                                               )                       ORDER
        v.                                     )
                                               )
NEW YORK STATE, et al.,                        )
                               Defendants.     )



        This cause comes before the Court on plaintiffs pro se motion for removal and change of

venue [DE 25]. Plaintiff seeks to transfer this action and another action filed in this district, No.

5: 19-CV-260-BR, to the "New York federal courts". Id at 10. Plaintiff filed his motion under 28

U.'s. C. ·§ 1404(a), which provides that "For the convenience of parties and witnesses, in the interest
of justi?e, a district court may transfer any civil action to any other district or division where it

I_Ilight h~ve been brought or to any district or division to which all parties have consented."

       This case is, however, closed. [DE 8]. As there is no pending action to transfer, the motion

[DE 25] is DENIED.



SO ORDERED, this      }22 day of February 2020.

                                               TE    NCE W. BOYLE
                                               CHIEF UNITED STATES DIST
